Citation Nr: 0208774	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.   

The Board remanded this case to the RO in June 2000 for 
further development, and it is now before the Board for 
further appellate review.


FINDINGS OF FACT

The veteran's only service-connected disability is small 
bowel resection with residuals of diarrhea and regional 
enteritis and perforated ileum, postoperative, which is rated 
40 percent, and which, when evaluated alone and in 
association with his educational attainment and occupational 
experience, is not sufficiently disabling as to preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the statement of the 
case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C. § 
5103A (West Supp. 2002).  A review of the claims folder 
indicates that the RO has procured service and other medical 
records identified by the veteran.  The appellant has not 
cited any records of relevant VA or private treatment in 
addition to those that have already been obtained and 
associated with the claims folder.  

The veteran failed to report for the most recently scheduled 
examination, which may have provided additional evidence in 
support of his claim.  In July 2000, the veteran failed to 
report for a scheduled VA examination in connection with the 
present claim.  In August 2000, the RO wrote to the veteran 
about his failure to report for the examination and to ask 
him if he was ready to report if a new examination was 
scheduled.  The veteran did not respond to that request.  VA 
has no duty pursuant to 38 U.S.C. § 5103A to assist the 
veteran further in procuring evidence necessary to support 
his claim.  

Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  
Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

38 C.F.R. § 3.655 (2002) provides that when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
then the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, and other such 
situations.

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  In this connection, the Board notes that the 
veterans claim for TDIU should be denied solely on the basis 
of his failure to report for examination per 38 C.F.R. § 
3.655(b).  However, in the interest of a fuller explanation 
only, the Board addresses the merits of the claim below, 
based on the evidence of record.

The veteran contends that his service-connected disability 
renders him unemployable.  He contends that he is no longer 
able to work as a result of his service-connected disability.  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected only for small bowel 
resection with residuals of diarrhea and regional enteritis 
and perforated ileum, postoperative, currently evaluated as 
40 percent disabling.  In light of the foregoing, the veteran 
fails to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a), because 
he does not have one disability ratable at 60 percent or 
more, nor does he have one disability rated at 40 percent or 
more, with sufficient additional disability to bring the 
total to 70 percent or more.

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as in this case, an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
If such consideration is warranted, the case must be referred 
to the Director, Compensation and Pension Service.  
Therefore, the Board must consider whether there are 
circumstances in the appellant's case, apart from the any 
non-service connected condition and advancing age, which 
would justify a total rating based on unemployability due 
solely to the service-connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and maintain employment.  Therefore, the question 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, and not 
whether the appellant can find employment.  See Van Hoose, 
supra.

In his May 1997 application, the veteran stated that he last 
worked full time in 1969 when he became too disabled to work 
in his occupation of painter/laborer.  In that application, 
he indicated that he had attended seven years of school and 
had obtained a general equivalency diploma (GED).

Review of the record reveals that the veteran has not 
required recent hospitalization or frequent treatment in 
recent years for his service-connected small bowel 
disability.  VA outpatient treatment records show that the 
veteran was seen several times in November and December 1998 
for refill of medication for pain symptoms.  Other than that, 
the claims file does not show frequent treatment for the 
veteran's service-connected small bowel disability during the 
1990's or later.  As noted above, the veteran was scheduled 
for a VA examination in July 2000 that could have provided 
medical evidence material to this claim; however, the veteran 
did not report for that examination and did not respond to an 
inquiry about rescheduling an examination.  The veteran also 
failed to show for a scheduled hearing in January 2002, which 
could have provided him with an opportunity to testify as to 
his current symptoms associated with his service-connected 
small bowel disability.  

The veteran has been receiving SSA benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, although a SSA decision with regard to unemployability 
is not controlling purposes of VA adjudication, the decision 
is "pertinent" to a determination of the veteran's ability to 
engage in substantial gainful employment.  Martin v. Brown, 4 
Vet. App. 136, 134 (1993).  The SSA evidence is relevant to 
the determination of appellant's ability to secure and follow 
a substantially gainful occupation.  The Court has noted that 
while there are significant differences in the definition of 
disability under the Social Security and VA systems there are 
also significant similarities (e.g., both statutes include 
within their respective definitions, the terms 
"substantially" and "gainful" when describing the form of 
employment in which the claimant is unable to engage).  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The SSA 
records include medical records which pertain only to 
treatment in the 1980's and before.  After reviewing the 
evidence provided by the SSA together with the medical record 
as a whole, the Board has concluded that the SSA records do 
not indicate that the appellant's service-connected small 
bowel disability is of such severity that it precluded him 
from working. 

Thus, on review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. §§  3.321(b)(1), 4.16; Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the Board concludes that the service-connected 
small bowel resection with residuals of diarrhea and regional 
enteritis and perforated ileum, postoperative is not so 
debilitating as to prevent the veteran from obtaining and 
maintaining gainful employment consistent with his work 
history and education.   





	(CONTINUED ON NEXT PAGE)


ORDER

A total disability rating based on individual unemployability 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

